DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1 and 15, as currently amended, the claims have added the phrase “wherein the layer of photoconductive material comprises crystals comprising the at least one photoconductor material” rendering the claim indefinite insofar as the limiting meaning of the redundant phrase is unclear, and wherein the phrase is followed by “having sizes above 15nm”, wherein it is unclear which element this limitation applies to, i.e., is it the crystal size or a dimension of the photoconductive material layer?.
Claims 2-14 and 16 are rejected by virtue of their dependency, and the phrase is not further treated on the merits.
Double Patenting
Claims 1-4, 6-13, 15, and 16, as they are best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over s 1, 4, 7-9, and 11-19 of copending Application No. 16/344,538 (hereinafter “the ‘538 application”) in view of journal article to Popescu (August 2005). 
With respect to Claim 1 of the present application, the claims of the ‘538 application teach an optical sensor (Claim 1 and throughout claims), comprising: 
a layer of at least one photoconductive material (Claim 1, Lines 10-15); 
at least two individual electrical contacts contacting the layer of the photoconductive material (Claim 7); and, 
a cover layer deposited on the photoconductive material (Claim 1, Lines 2-9, and Claims 11 and/or 15); 
wherein the cover layer comprises at least one metal-containing compound (Claims 4, 12, 13, and 14).
The claims of the ‘538 application do not specify an amorphous cover layer.
Popescu teaches that thin film materials made from amorphous, metallic, chalcogenides provide superior optical transmission, filtering, and/or conductivity properties (Pages 2200-2202 and Page 2205, Paragraph 10-Page 2206, Paragraph 14), and are advantageous in optoelectronic components, like sensor layers in x-ray imaging and exposure systems (Pages 2194, 2196, and 2197), by providing lower cost, ease of deposition, and ease of tailoring through addition of dopants/impurities (Page 2189, Abstract and introduction Paragraphs 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ amorphous, metallic, chalcogenide materials as thin films in optoelectronic sensors for x-ray imaging, as suggested by Popescu, in the apparatus of Ogawa, to provide a more inexpensive and easily produced and tailored material, as 
With respect to Claim 15 of the present application, the claims of the ‘538 application teach a method for manufacturing an optical sensor, the method comprising the following steps: a) providing a layer of at least one photoconductive material; b) thereafter, applying at least one precursor being adapted to react to at least one metal-containing compound, whereby the metal-containing compound is deposited as an cover layer on the layer of the photoconductive material; and c) thereafter, thermally treating the amorphous cover layer; wherein at least two electrical contacts electrically contacting the layer of the photoconductive material are further provided (Claims 17-19).
The claims of the ‘538 application do not specify an amorphous cover layer.
Popescu teaches that thin film materials made from amorphous, metallic, chalcogenides provide superior optical transmission, filtering, and/or conductivity properties (Pages 2200-2202 and Page 2205, Paragraph 10-Page 2206, Paragraph 14), and are advantageous in optoelectronic components, like sensor layers in x-ray imaging and exposure systems (Pages 2194, 2196, and 2197), by providing lower cost, ease of deposition, and ease of tailoring through addition of dopants/impurities (Page 2189, Abstract and introduction Paragraphs 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ amorphous, metallic, chalcogenide materials as thin films in optoelectronic sensors for x-ray imaging, as suggested by Popescu, in the apparatus of Ogawa, to provide a more inexpensive and easily produced and tailored material, as suggested by the teachings of Popescu (Abstract, Pages 2200-2202, and Page 2205, Paragraph 10-Page 2206, Paragraph 14).
Thereafter, the claims correspond as follows:
The limitations of claims 2 and 3 of the present application are taught by claim 13 of the ‘538 application;
The limitations of claim 6 of the present application are taught by claims 1, 12, and 15 of the ‘538 application;
The limitations of claim 7 of the present application are taught by claim 18 of the ‘538 application;
The limitations of claim 8 of the present application are taught by claims 1, 11, and 13-15 of the ‘538 application;
The limitations of claim 9 of the present application are taught by claims 1  and 4 of the ‘538 application;
The limitations of claims 10 and 11, as it is best understood, of the present application are taught by claims 8 and 9 of the ‘538 application;
The limitations of claim 12 of the present application are taught by claim 1, Lines 10-15, and claims 16 and 18 of the ‘538 application;
The limitations of claim 13 of the present application are taught by claim 16 of the ‘538 application; and,
The limitations of claim 16 of the present application are taught by claim 19 of the ‘538 application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Ogawa, et al. (US 2009/0001254 A1) in view of Popescu.
With respect to Claim 1, Ogawa teaches an optical sensor (Abstract, Paragraph 2, and throughout disclosure), comprising:
a layer (3, 4) of at least one photoconductive material (Paragraph 35 and Figure 2); 
at least two individual electrical contacts (5a/b) contacting the layer of the photoconductive material (Paragraph 35 and Figure 2); and, 
a cover layer (1, 2) deposited on the photoconductive material (Paragraph 35 and Figure 2); 
wherein the cover layer (at 2) is a layer comprising at least one metal-containing compound (Paragraphs 39-44).
Ogawa does not teach that said cover layer comprises an amorphous layer.
Popescu teaches that thin film materials made from amorphous, metallic, chalcogenides provide superior optical transmission, filtering, and/or conductivity properties (Pages 2200-2202 and Page 2205, Paragraph 10-Page 2206, Paragraph 14), and are advantageous in optoelectronic components, like sensor layers in x-ray imaging and exposure systems (Pages 2194, 2196, and 2197), by providing lower cost, ease of deposition, and ease of tailoring through addition of dopants/impurities (Page 2189, Abstract and introduction Paragraphs 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ amorphous, metallic, chalcogenide materials as thin films in optoelectronic sensors for x-ray imaging, as suggested by Popescu, in the apparatus of Ogawa, to provide a more inexpensive and easily produced and tailored material, as suggested by the teachings of Popescu (Abstract, Pages 2200-2202, and Page 2205, Paragraph 10-Page 2206, Paragraph 14).
With respect to Claim 2, Ogawa further teaches that the at least one metal-containing compound comprises a metal selected from the group consisting of Al, Ti, Ta, Mn, Mo, Zr, Hf and W (Paragraphs 41-43).
With respect to Claim 3, Ogawa further teaches that the at least one metal-containing compound is selected from the group comprising an oxide, a hydroxide, a chalcogenide, a pnictide, a carbide, or a combination thereof (Paragraphs 41-43).
With respect to Claim 4, Ogawa further teaches that the cover layer is or comprises a laminate having at least two adjacent layers (e.g., 1, 2), wherein the adjacent layers differ by a respective composition, and wherein at least one of the adjacent layers comprises the at least one metal-containing compound (Paragraphs 39-44 and Figure 2).
With respect to Claim 5, Ogawa further teaches that the cover layer has a thickness of 10 nm to 600 nm (Paragraph 44).
With respect to Claim 6, Ogawa further teaches that the cover layer is a conformal layer with respect to an adjacent surface of the layer of the photoconductive material (Paragraph 35 and Figure 2).
With respect to Claim 8, Ogawa further teaches that the cover layer is at least partially coated with at least one additional layer (3 [if considered part of cover layer instead of photoconductive layer]) and/or wherein the at least one additional layer is at least partially deposited between the layer of the photoconductive material and the cover layer, wherein the additional layer is or comprises at least one of an anti-reflective layer, an optical filter layer, an encapsulating layer, a scratch-resistant layer, a hydrophilic layer, a hydrophobic layer, a self-cleaning layer, an anti-fog layer, a high-permittivity layer, or a conductive layer (Paragraphs 45-47).
With respect to Claim 9, Ogawa further teaches that the layer of the photoconductive material is directly or indirectly applied to at least one substrate (6, 7; Paragraph 36), wherein at least one of the substrate and the cover layer is optically transparent within a wavelength range (Paragraph 39).
With respect to Claim 10, Ogawa further teaches that the photoconductive material comprises at least one chalcogenide, wherein the chalcogenide is selected from the group consisting of a sulfide chalcogenide, a selenide chalcogenide, a telluride chalcogenide, a ternary chalcogenide, a quaternary chalcogenide, a higher chalcogenide, and a solid solution and/or a doped variant thereof (Paragraphs 45-49).
With respect to Claim 11, Ogawa further teaches that the chalcogenide is selected from the group consisting of lead sulfide (PbS), copper indium sulfide (CIS), copper indium gallium selenide (CIGS), copper zinc tin sulfide (CZTS), lead selenide (PbSe), copper zinc tin selenide (CZTSe), cadmium telluride (CdTe), mercury cadmium telluride (HgCdTe), mercury zinc telluride (HgZnTe), lead sulfoselenide (PbSSe), copper-zinc-tin sulfur-selenium chalcogenide (CZTSSe), and a solid solution and/or a doped variant thereof (Paragraphs 45-49).
With respect to Claim 12, Ogawa teaches a detector for an optical detection of at least one object (Abstract and Paragraphs 34-38), comprising:
the optical sensor comprising at least one sensor region, wherein the optical sensor is designed to generate at least one sensor signal in a manner dependent on an illumination of the sensor region by a light beam (Paragraph 67); and
an evaluation device, wherein the evaluation device is designed to generate at least one coordinate of the object by evaluating the sensor signal of the optical sensor ( Paragraph 69).
With respect to Claim 13, Ogawa further teaches that the sensor signal is a longitudinal sensor signal, wherein the longitudinal sensor signal, given the same total power of the illumination, is dependent on a beam cross-section of the light beam in the sensor region, wherein the longitudinal sensor signal, given the same total power of the illumination, is dependent on the beam cross-section of the light beam in the sensor region, wherein the evaluation device is designed to generate at least one item of information on a longitudinal position of the object by evaluating the longitudinal sensor signal (Paragraphs 67-69).
With respect to Claim 14, Ogawa further teaches that the sensor signal is a transversal sensor signal, wherein the transversal sensor signal is provided by the electrical contacts contacting the photoconductive material, wherein the electrical contacts are configured as at least one split electrode, wherein a bias voltage source is applicable to the at least one split electrode, wherein the evaluation device is further designed to generate at least one item of information on a transversal position of the object by applying the bias voltage source and the at least one split electrode and by evaluating the transversal sensor signal (Paragraphs 67-69).
With respect to Claim 16, Ogawa further teaches that said detector is suitable for a purpose of use, selected from the group consisting of: gas sensing, fire detection, flame detection, heat detection, smoke detection, combustion monitoring, spectroscopy, temperature sensing, motion sensing, industrial monitoring, chemical sensing, exhaust gas monitoring, a distance measurement, a position measurement, an entertainment application, a security application, a human-machine interface application, a tracking application, a scanning application, stereoscopic vision, a photography application, an imaging application or camera application, a mapping application for generating maps of at least one space, a homing or tracking beacon detector for vehicles, a distance and/or position measurement of objects with a thermal signature, a machine vision application, a robotic application, a logistics application (Abstract and throughout disclosure).

Claims 7 and 15, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, in view of Popescu, and further in view of journal article to Liu, et al. (2011).
With respect to Claim 7, Ogawa further teaches that the cover layer is or comprises a deposition layer (Paragraph 40).
Ogawa and Popescu do not specifically teach that said deposition layer is formed by atomic deposition.
Liu teaches that using atomic deposition processes to form thin films of metallic chalcogenides on photo/semiconductor materials will prevent degradation and improve conduction properties of the resultant material (Page 5349, Paragraph bridging columns 1 and 2; and Page 5350, Paragraph 2 through Page 5351, Paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ atomic deposition as a deposition layer method for putting a cover layer of thin film metallic chalcogenide material on a photoconductor material, as suggested by Liu, in the apparatus and method of Ogawa as modified by Popescu, to provide extended life and improved efficiency of conductivity in a device formed by said thin films, as suggested by Liu (Page 5349, Paragraph bridging columns 1 and 2; and Page 5350, Paragraph 2 through Page 5351, Paragraph 1).
With respect to Claim 15, Ogawa teaches a method for manufacturing an optical sensor (Abstract and throughout disclosure), the method comprising the following steps:
providing a layer (3, 4) of at least one photoconductive material (Paragraph 35 and Figure 2);
thereafter, depositing a metal-containing compound as a cover layer (1, 2) on the layer of the photoconductive material (Paragraphs 35, 39-44, and Figure 2); and, 
wherein at least two electrical contacts (5a/b) electrically contacting the layer of the photoconductive material are further provided (Paragraph 35 and Figure 2.
Ogawa does not teach that said cover layer is an amorphous material, applying at least one precursor being adapted to react to at least one metal-containing compound and, thereafter, thermally treating the cover layer.
Popescu teaches that thin film materials made from amorphous, metallic, chalcogenides provide superior optical transmission, filtering, and/or conductivity properties (Pages 2200-2202 and Page 2205, Paragraph 10-Page 2206, Paragraph 14), and are advantageous in optoelectronic components, like sensor layers in x-ray imaging and exposure systems (Pages 2194, 2196, and 2197), by providing lower cost, ease of deposition, and ease of tailoring through addition of dopants/impurities (Page 2189, Abstract and introduction Paragraphs 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ amorphous, metallic, chalcogenide materials as thin films in optoelectronic sensors for x-ray imaging, as suggested by Popescu, in the apparatus of Ogawa, to provide a more inexpensive and easily produced and tailored material, as suggested by the teachings of Popescu (Abstract, Pages 2200-2202, and Page 2205, Paragraph 10-Page 2206, Paragraph 14).
Liu teaches that using atomic deposition processes to form thin films of metallic chalcogenides on photo/semiconductor materials will prevent degradation and improve conduction properties of the resultant material (Page 5349, Paragraph bridging columns 1 and 2; and Page 5350, Paragraph 2 through Page 5351, Paragraph 1).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ atomic deposition as a deposition layer method for putting a cover layer of thin film metallic chalcogenide material on a photoconductor material, as suggested by Liu, in the apparatus and method of Ogawa as modified by Popescu, to provide extended life and improved efficiency of conductivity in a device formed by said thin films, as suggested by Liu (Page 5349, Paragraph bridging columns 1 and 2; and Page 5350, Paragraph 2 through Page 5351, Paragraph 1).
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/22/2021, with respect to claim objections and prior 35 USC 112 rejections of the claims have been fully considered and are persuasive.  The claim objections and prior 35 USC 112 rejections of the claims have been overcome by the amendment. [However, the Applicant’s Amendment has introduced new issues under 35 USC 112, as recited above.]
Applicant's arguments filed 01/22/2021, with respect to prior art rejections of the claims, have been fully considered but they are not persuasive. 
The Applicant asserts that the subject matter added to Claims 1 and 15 overcomes the prior art of record, but, as the added subject matter is not understood (see 35 USC 112 rejections above), this subject matter has not been treated on the merits as it relates to prior art, and the current prior art rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/08/2021